[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO AMEND ANSWER, SPECIAL DEFENSES AND COUNTERCLAIM
The original and amended counterclaim alleges that the defendant believed it was entitled to credit for goods not sold and that the plaintiff agreed to accept the return of the goods for credit if not sold. This issue was framed at the outset of the case.
The defendant has filed an amended answer, special defense and counterclaim alleging material mistake regarding the return policy. Its claim is this information became available during the trial. The defendant, however, argues that this information was known to the parties before trial and that the amendment is not timely.
The court agrees. The objection to the proposed amendments is sustained.
HURLEY, J.